12 A.3d 748 (2011)
COMMONWEALTH of Pennsylvania, Appellee
v.
Robert FISHER, Appellant.
No. 607 CAP.
Supreme Court of Pennsylvania.
February 22, 2011.
Stuart Brian Lev, Defender Association of Philadelphia, for Robert Fisher, appellant.
Robert Martin Falin, Montgomery County District Attorney's Office, Amy Zapp, PA Office of Attorney General, for Commonwealth of Pennsylvania, appellee.
Before: CASTILLE, C.J. and SAYLOR, EAKIN, BAER, TODD, McCAFFERY and ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 22nd day of February, 2011, the order of the Court of Common Pleas is hereby AFFIRMED.